United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Salisbury, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1691
Issued: January 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 23, 2016 appellant filed a timely appeal from a May 23, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established bilateral shoulder and upper back strains
causally related to the May 4, 2016 work incident.

1
2

5 U.S.C. § 8101 et seq.

Appellant also has another appeal, Docket No. 16-1692, involving a different OWCP claim that is before the
Board. This other appeal is being adjudicated separately from the present matter.

FACTUAL HISTORY
On December 3, 2015 appellant, than a 44-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that on November 19, 2015, she sustained upper back and bilateral
shoulder strain/sprains while performing unspecified patient care. The employing establishment
controverted the claim, contending that there were conflicting accounts of the claimed injury that
cast doubt on its occurrence.
Appellant provided December 3 and 10, 2015 reports from the employing establishment’s
occupational health clinic, restricting her to lifting five pounds or less.
In a December 22, 2015 letter, OWCP advised appellant of the evidence needed to
establish her claim, including factual evidence corroborating the December 19, 2015 incident
occurred as alleged, and a report from her attending physician diagnosing an injury related to that
incident. It afforded appellant 30 days to submit such evidence.
In response, appellant submitted a December 17, 2015 report from Dr. Harrison A.
Latimer, an attending Board-certified orthopedic surgeon. Dr. Latimer related appellant’s
account of upper back and bilateral shoulder pain after performing a prolonged dressing change
on a bedbound patient. He obtained x-rays showing degenerative disc disease at C5-6 and
diagnosed an exacerbation of degenerative disc disease. Dr. Latimer opined that vigorous
pushing motions during the dressing change aggravated appellant’s preexisting cervical
degenerative disc disease. He restricted appellant to lifting, pulling, pushing, and carrying five
pounds or less.
On December 28, 2015 Dr. Latimer explained that appellant’s symptoms were consistent
with cervical radiculitis, and not with a muscular strain as appellant believed. He noted that
appellant “clearly [did] not have a mechanism that explains a muscle strain that would cause the
severity of her symptoms that do not allow her to raise her arms above 120 degrees four weeks
after the inciting event.” Dr. Latimer renewed the five-pound lifting restriction.
By decision dated January 28, 2016, OWCP denied appellant’s claim, finding that
appellant submitted insufficient factual evidence to corroborate that the November 19, 2015
incident occurred as alleged.
In a February 24, 2016 letter, appellant requested reconsideration. She explained that on
November 19, 2015 she worked with a nursing assistant to reposition a 330-pound, bedbound
patient to perform a dressing change. Appellant recalled that, while she was bracing the patient
on his left side, he became resistant and began to push against her, causing a “pulling pain” in
her shoulders. She provided a March 21, 2016 witness statement from the nursing assistant,
corroborating her account of events. Appellant also submitted new medical evidence.
A February 4, 2016 cervical magnetic resonance imaging (MRI) scan showed a broadbased central to right paracentral disc protrusion, with slight pressure on the right side of the
cord, and mild degenerative foraminal narrowing and moderate left foraminal stenosis.
In a February 23, 2016 report, Dr. Eugene A. Eline, an attending osteopath Boardcertified in orthopedic surgery, provided a history of injury and treatment. On examination he
2

found mild tenderness to palpation in the cervical spine and trapezial regions bilaterally, mild
restriction of cervical spine motion in all planes, positive Spurling’s maneuver on the right, and
signs of right shoulder impingement. Dr. Eline obtained x-rays showing left C5-6 foraminal
narrowing. He diagnosed cervical radiculopathy, cervical stenosis, and right shoulder
impingement. Dr. Eline opined on February 24, 2016 that appellant’s symptoms were due to the
herniated C5-6 disc. He found appellant’s condition unchanged on April 3, 2016 examination.
By decision dated May 23, 2016, OWCP modified its January 28, 2016 decision to accept
that the claimed incident occurred as alleged. However, it denied the claim, finding that the
medical evidence of record did not contain sufficient rationale explaining how and why the
accepted work incident would have caused the diagnosed injuries.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered
conjunctively. First, the employee must submit sufficient evidence to establish that she actually
experienced the employment incident that is alleged to have occurred.5 An employee has not
met his or her burden of proof in establishing the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.6 Second,
the employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

Gary J. Watling, 52 ECAB 278 (2001).

6

S.N., Docket No. 12-1222 (issued August 23, 2013); Tia L. Love, 40 ECAB 586, 590 (1989).

7

Deborah L. Beatty, 54 ECAB 340 (2003).

3

rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
Appellant claimed that she sustained upper back and bilateral shoulder strains/sprains
while performing patient care on November 19, 2015. OWCP denied the claim as the medical
evidence of record was insufficient to establish causal relationship.
Dr. Latimer, an attending Board-certified orthopedic surgeon, opined on December 17,
2015 that vigorous pushing motions during the November 19, 2015 dressing change aggravated
appellant’s preexisting C5-6 cervical degenerative disc disease. He opined on December 28,
2015 that appellant’s symptoms were consistent with cervical radiculitis. However, Dr. Latimer
did not explain how and why appellant’s upper extremity movements while caring for the patient
would aggravate appellant’s degenerative disc disease or cause cervical radiculitis. Similarly,
Dr. Eline, an attending osteopathic physician Board-certified in orthopedic surgery, opined on
February 23 and 24, 2016 that appellant had cervical radiculopathy due to a herniated C5-6 disc
with stenosis, but did not explain how the November 19, 2015 workplace incident caused or
could impact those conditions. In the absence of such rationale, the opinions of Dr. Latimer and
Dr. Eline are of insufficient probative value to meet appellant’s burden of proof.9
OWCP advised appellant by December 22, 2015 letter of the type of evidence needed to
establish her claim, including her physician’s rationalized opinion supporting causal relationship.
As appellant failed to submit sufficient medical evidence explaining how and why the accepted
incident would cause or aggravate the diagnosed conditions, OWCP properly denied the claim.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established bilateral shoulder and upper back
strains causally related to the November 19, 2015 work incident.

8

Solomon Polen, 51 ECAB 341 (2000).

9

Supra note 7.

10

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 23, 2016 is affirmed.
Issued: January 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

